Citation Nr: 1212867	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  07-04 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of transmetatarsal amputation of the toes of the right foot with osteomyelitis, to include on a direct basis and as secondary to service-connected residuals of a right great toe fracture of the distal phalanx with traumatic arthritis of the right foot.

2.  Entitlement to a temporary total disability rating, pursuant to 38 C.F.R. § 4.29, due to hospital treatment in excess of 21 days.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and Appellant


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 and May 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The former rating decision denied service connection for residuals of transmetatarsal amputation of the toes of the right foot with osteomyelitis.  The latter rating decision denied a temporary total disability rating, pursuant to 38 C.F.R. § 4.29, due to hospital treatment in excess of 21 days.  An appeal was perfected by the Veteran as to each of these determinations.  

In May 2008, the Veteran and the appellant, his spouse, testified at a Travel Board hearing before the undersigned Veterans Law Judge.  The transcript of this hearing has been associated with the claims file.

The Board remanded the issues comprising this matter for further development in a February 2009 decision.  

In September 2009, the Veteran died.  If a claimant dies while a claim for any benefit or an appeal of a decision with respect to such a claim is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  38 U.S.C.A. § 5121A(a)(1) (West 2002 & Supp. 2011).  This provision is applicable when the original claimant died on or after October 10, 2008.  Id.; see also Fast Letter 10-30 (Aug. 10, 2010).  The appellant requested to be assigned "substitute claimant" in October 2009.  She was determined by the RO in an April 2011 memorandum to be a proper substituted claimant.

Based on review of the claims file in addition to the Virtual VA "eFolder," the appeal once again is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The issues comprising this appeal unfortunately must be remanded a second time.  Although the Board sincerely regrets the delay this will cause, adjudication cannot proceed without further development.

Claims proceeding on the basis of substitution are closely linked to accrued benefits claims.  Fast Letter 10-30.  Indeed, individuals who are eligible for accrued benefits are individuals who would be eligible for substitution.  See 38 U.S.C.A. § 5121A (West 2002 & Supp. 2011) (referencing those eligible for accrued benefits under 38 U.S.C.A. § 5121(a)).  

However, an important distinction exists with respect to the VA's duty to assist in substantiating the claim.  The Board may consider only the evidence of record at the time of the Veteran's death in an accrued benefits claim.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.1000(a),(d)(4) (2011); Hayes v. Brown, 4 Vet. App. 353 (1993).  In Fast Letter 10-30, the Director of the Compensation and Pension Service indicated that the record remains open after the date of death for the submission of additional evidence by the claimant and for appropriate and/or necessary development of such evidence by VA for claims proceeding on the basis of substitution.  A new regulation has been proposed in this regard.  See 76 Fed. Reg. 8,666 - 8,674 (February 15, 2011). 

VA's duty to assist therefore applies as usual to this claim proceeding on the basis of substitution.  Once VA undertakes the effort to provide a medical examination or obtain a medical opinion with respect to a claim of entitlement to service connection, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination/opinion is adequate when it allows the Board to perform a fully informed evaluation of the claim.  Id.  

The Veteran contended that he underwent a transmetatarsal amputation of the toes of his right foot as a result of osteomyelitis which was a residual of his service-connected residuals of a right great toe fracture of the distal phalanx with traumatic arthritis of the right foot.  Now, the appellant continues this contention.

Secondary service connection means that a current non-service-connected disability "is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis generally requires showing (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

VA feet examinations complete with medical opinions were afforded to the Veteran in January 2005 and September 2005.  At the former examination, it was noted that the Veteran had been "hospitalized on several occasions over the past few months for diabetic foot infection of the right foot" and that amputations including a transmetatarsal amputation of the toes of his right foot had been performed.  The examiner opined that the Veteran's "recent amputations and initial infection were more than likely due to his poorly controlled diabetes and not his service-connected traumatic arthritis of his great toe."  

At the latter examination, it was noted that the Veteran has diabetes, developed an infection in his forefoot which eventually ended up requiring a transmetatarsal amputation of the right foot, and has a chronic right foot wound with evidence of osteomyelitis confirmed by a recent bone scan.  The examiner opined that the Veteran's "current infection is more than likely due to residual osteomyelitis which occurred years prior from his original service injury."  

A negative medical etiology opinion followed by an apparent positive medical etiology opinion accordingly is of record.  The Board finds these medical opinions inadequate for several reasons.  

First, the same examiner performed both the January 2005 and the September 2005 VA feet examinations.  The Board notes that this examiner came up with two different conclusions without any rationale.  

Second, none of the opinions of consider whether the Veteran's residuals of transmetatarsal amputation of the toes of the right foot with osteomyelitis was aggravated by his service-connected residuals of a right great toe fracture of the distal phalanx with traumatic arthritis of the right foot.  In other words, no opinion addressed whether a service-connected disability increased in severity the residuals of transmetatarsal amputation of the toes of the right foot with osteomyelitis.

Third, Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), and Stefl v. Nicholson, 21 Vet. App. 120 (2007), stand for the proposition that opinions must be supported by analysis, reasoning, or rationale to be entitled to any probative value.  No explanation for either the negative etiology opinion or the positive etiology opinion was provided in this case.

Fourth and finally, one factor for assessing the probative value of an opinion is its thoroughness and detail.  Prejean v. West, 13 Vet. App. 444 (2000).  Neither etiology opinion here was thorough or detailed, as suggested by the fact that neither was explained.  Each simply provided a statement with no stated rationale for the conclusion reached.

Compliance with the duty to assist requires additional development be undertaken.  In this regard, VA needs to obtain another VA medical opinion regarding the etiology of the Veteran's residuals of transmetatarsal amputation of the toes of the right foot with osteomyelitis.

Noted in the Board's February 2009 remand was that the Veteran contended (and now the appellant contends) he had hospital treatment in excess of 21 days for osteomyelitis in his right toes and foot which led to amputation.  The issue of entitlement to a temporary total disability rating, pursuant to 38 C.F.R. § 4.29, due to hospital treatment in excess of 21 days thus is "inextricably intertwined" with the issue of entitlement to service connection for residuals of transmetatarsal amputation of the toes of the right foot with osteomyelitis.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that issues are considered "inextricably intertwined" when a determination on one issue could have a significant impact on the outcome of another issue).  The appropriate remedy where there is an issue "inextricably intertwined" with a pending issue is to defer adjudication of that issue until the issue pending has been adjudicated.  Id.  Thus, the issue of entitlement to a temporary total disability rating, pursuant to 38 C.F.R. § 4.29, due to hospital treatment in excess of 21 days shall be held in abeyance on remand pending adjudication of the issue of entitlement to service connection for residuals of transmetatarsal amputation of the toes of the right foot with osteomyelitis.

The appellant should be given an opportunity to provide any additional information or evidence necessary to substantiate the claims.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and undertake any additional records development indicated.  This also shall include obtaining and associating with the claims file, after securing any necessary authorization, additional pertinent records identified by the appellant regarding the claims on appeal.

2.  After completion of the above development, obtain a VA medical opinion regarding the etiology of the Veteran's transmetatarsal amputation of the toes of the right foot with osteomyelitis, including the residuals thereof.  The entire claims file shall be made available to and reviewed by this professional.  The professional thereafter shall opine as to whether it is at least as likely as not (at least a 50-50 probability) that the Veteran's transmetatarsal amputation of the toes of the right foot with osteomyelitis, including residuals thereof, was due to or caused by his service-connected residuals of the right great toe fracture of the distal phalanx with traumatic arthritis of the right foot.

If it is determined that the service-connected disability did not cause the Veteran's transmetatarsal amputation of the toes of the right foot with osteomyelitis, including residuals thereof, then the physician should state whether it is at least as likely as not (i.e. at least a 50-50 probability) that the Veteran's service-connected residuals of the right great toe fracture of the distal phalanx with traumatic arthritis of the right foot aggravated (increased in severity) such condition.  If aggravation is found, then the physician should identify the impairment caused by such aggravation and then state whether the increase in severity (aggravation) was beyond the natural progress of the disability.

A complete rationale with specific discussion on the pertinent medical and lay evidence of record shall be provided for each opinion rendered.  Each of the above actions shall be documented fully by the professional in a report.

3.  Finally, readjudicate the issue of entitlement to service connection for residuals of transmetatarsal amputation of the toes of the right foot with osteomyelitis.  Then readjudicate the issue of entitlement to a temporary total disability rating, pursuant to 38 C.F.R. § 4.29, due to hospital treatment in excess of 21 days.  If either of these benefits sought is not granted, the appellant and her representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


